Opinión disidente del
Juez Presidente Interino Sr. Todd, Jr.
Disiento. Considero que el caso de El Pueblo v. Dessús et al., 12 D.P.R. 342, interpretando el artículo 47 del Código Penal (1) fué erróneamente resuelto y, no obstante haber sido ratificado en los de El Pueblo v. Pillot García, 26 D.P.R. 557 y El Pueblo v. Echevarría, 29 D.P.R. 884 (ya en forma mo-dificada), no debe perpetuarse el error cometido. Estoy en un todo de acuerdo con la opinión disidente del Juez Asociado Sr. Wolf, en la cual concurrió el Juez Asociado y luego Pre-sidente Sr. Hernández, en la cual se expresó, en parte, así:
. . El verdadero significado del estatuto es que algún cri-men se haya cometido. Las palabras ‘en la comisión’ no son sus-ceptibles de ninguna otra interpretación. A más de esto, nadie puede ayudar a la comisión de un delito sin cometer también un delito. Las palabras ‘aconseje o ayude’ se usan de igual ma-nera en la sentencia, por lo tanto, si se formula una acusación con arreglo a esta sección, necesariamente debe presxiponerse la ejecución por otro ti otros, de algún o.cto, estando en la mente de los acusados la intención y el propósito de aconsejar el acto.
“La sección 47 más bien parece tratar de la pena con que se castiga un misdemeanor que no de su definición, siendo dicha sección una repetición de la 36, en la que puede verse que lo que la Legislatura tuvo presente fué la ‘comisión de un delito.’
*766“La sección 47 se encuentra en nuestros estatutos en el ca-pítulo que trata de ‘Partícipes en los Crímenes.’
“Por la teoría de que la sección 47 define como crimen la incitación al crimen, la incitación que tiene lugar con arreglo a dicha sección sería aplicable solamente a un misdemeanor; el incitar la comisión de un felony no está en absoluto definido en ■el Código Penal. De modo que, el efecto de interpretar esta sec-ción en el sentido de que una incitación para que se cometa un delito es punible por sí, nos llevaría a la conclusión de que una persona que aconseja a otra para que ésta agolpee o pegue a una tercera persona, podría ser castigada, pero no habría pena pres-crita por incitar a cometer un asesinato. Esto prueba por sí mismo que no fué la intención de la Legislatura, al aprobar el Código Penal, hacer que la sección 47 definiera el delito sustan-tivo de una incitación a que se cometa un crimen.
“Todas las autoridades están acordes en que la incitación a la ■comisión de un delito constituye por sí un delito independiente y sustantivo. Algunos de éstos eran castigados y otros no por la Ley Común, que constituye una razón mayor, porque una ley, ■cuyo objeto es definir tal delito debía definirlo de una manera clara e inequívoca. Así se ha hecho en las leyes de diferentes localidades que definen una incitación especial para la comisión de un delito. La sección 47 trae a mi mente la misma idea que la 36, que cuando se ha cometido un crimen las personas que ayudan o aconsejan ‘su comisión’ pueden ser castigadas por co-meter un misdemeanor. La tentativa de ambas secciones es hacer desaparecer la diferencia entre cómplices antes del hecho y principales, y no hacer diferencia con respecto a la pena.” (Bastardillas nuestras.)
La opinión de la Corte en El Pueblo v. Dessús, supra, es-crita por el Juez Asociado Sr. MacLeary, está basada, en su totalidad, en citas de casos interpretativos del derecho co-mún y los cuales aplicó a la interpretación que dió al artículo 47 de nuestro Código Penal. No contiene dicha opinión cita de caso alguno interpretando el artículo 659 del Código Penal de California, igual al artículo 47 del nuestro, en el cual se le haya dado tal interpretación. No es, como se dice en la opi-nión del Juez Asociado Sr. Marrero en el presente caso, que '“No hemos hallado un solo caso que resuelva lo contrario”, *767sino que la realidad es que no ha podido citarse, ni hemos en-contrado, ningún caso de California sosteniendo la doctrina del caso de El Pueblo v. Dessús, supra, que ahora se ratifica de nuevo.
No importa que en el derecho común no se requiriera que el acto delictivo se hubiera consumado para que su instiga-ción fuera penable. Nuestra ley requiere que el acto se 'haya consumado.
No interpreto las palabras citadas del caso de Schenck v. Hirshfeld, 22 Cal.App. 709, 136 Pac. 725, en el sentido res-tringido que se les da en la opinión de la Corte. El hecho de que en dicho caso se tratara de una situación en que se demos-tró que una persona había ayudado a otra en la comisión de un delito, no significa que dicho caso sea autoridad para sos-tener que la corte le estaba dando la misma interpretación al artículo 659 del Código Penal de California que la que le había dado este Tribunal años antes al artículo 47, supra, en sus dos modalidades de ayudar o aconsejar. El caso de Schenck no resuelve en forma alguna que cuando" de aconsejar la comisión de un delito se trata no sea necesario que el delito se haya cometido.
Considero, además, que el artículo 47, supra, no constituye una mera repetición del artículo 36 del Código Penal. Este último establece quiénes son principales o autores, incluyendo a los que hubieran aconsejado su comisión o incitado a ella; y aquél establece la pena para los casos “misdemeanor” que no tengan pena expresamente establecida, por aconsejar o ayudar a su comisión.
El hecho de que al artículo 47 sigan los artículos del Có-digo Penal que envuelven tentativas, o sea en que la persona ha tratado de cometer un delito sin lograr realizarlo, tampoco implica que el propósito del legislador fué castigar el acon-sejar la comisión de un delito sin que éste se hubiera come-tido. Y esto es así, porque basándose la doctrina establecida en El Pueblo v. Dessús, supra, en los casos resueltos bajo el derecho «común, en la generalidad de éstos se sostiene que la *768incitación a cometer un delito no constituye una tentativa de cometerlo precisamente porque el delito no se ha cometido. 1 Burdick, Law of Crime, sec. 106, pág. 117. ¿Qué tentativa de cometer un delito puede existir por el mero hecho de acon-sejarse su comisión, si el delito no se cometió por la persona aconsejada? Como dice Burdick: “Cuando una instigación es aceptada por la persona aconsejada y ésta realiza algún acto con el fin de realizar el delito, se ha cometido una tenta-tiva, y ambas partes son responsables. En igual forma, si una instigación a cometer un ‘felony’ resulta "en su comisión, entonces el incitador es un cómplice (accessory) antes del hecho.” Es por esto que el Juez Asociado Sr. Wolf en su opinión disidente en el caso de Dessús, sostuvo, con razón a mi juicio, que “La tentativa de ambas secciones [arts. 36 y 47] es hacer desaparecer la diferencia entre cómplices antes del hecho y principales, y no hacer diferencia con respecto a la pena.”
Al mismo efecto, Dangel, en su reciente obra Criminal Law (1951), pág. 224, después de reiterar que el “solicitation” o instigación a cometer un delito, aun cuando éste no se cometa, constituye un delito independiente en el derecho co-mún, dice: “Un ‘incitador’ (solicitor) se distingue de un ‘cómplice antes del hecho’ en que la comisión dpi crimen con-templado no es necesaria en la incitación (solicitation), pero es esencial para establecer el status de cómplice antes del hecho. La incitación es también distinguible de tentativa , criminal. La primera es un paso preliminar en la dirección del crimen contemplado; la última es un acto intencional tendente directamente hacia su comisión. El peso de las au-toridades no conceptúa la incitación como un acto suficiente para constituir una tentativa. Usualmente es oral mientras que una tentativa es física. . . .”
En resumen, nos encontramos, como hemos dicho anterior-mente, ante un artículo tomado del Código Penal de California el cual, en la modalidad aquí envuelta, aparentemente no ha sido objeto de interpretación en dicho estado. En *769Puerto Rico, desde hace 44 años, este Tribunal, por mayoría de tres a dos, se ha interpretado que el mero consejo a que se refiere el artículo 47, sin ulterior consecuencia alguna, crea un delito. Con el respeto que me merece el criterio de todos los Jueces que en tal forma han opinado en el pasado y el de los que ahora opinan en igual forma, y no obstante que la división que ahora existe en el Tribunal, debido a una vacante y una inhibición, es más significativa, no puedo convenir con dicha interpretación. A mi juicio procedería una actuación legislativa definiendo claramente el delito, si fué su intención crearlo, y al así hacerlo tomar en consideración el hecho de que bajo la doctrina del caso de Dessús, ahora ratificada, el aconsejar la comisión de un delito “felony”, cuando éste no se comete, no constituye delito en Puerto Rico.
Limitado mi disenso a la question legal discutida, no ex-preso opinión en cuanto a si la prueba de cargo fué suficiente de acuerdo con la regla modificada establecida en el caso de El Pueblo v. Echevarría, supra. Es de notarse, sin embargo, que el tercer error señalado, cónsono con los anteriores, lo que plantea es que dicha prueba no demostró que hubiese ocurrido una alteración de la paz y, aún menos, un motín, como consecuencia de la conducta imputada al apelante.
Por las razones expuestas, debería revocarse la sentencia.

O El artículo 47 del Código Penal dispone:
“Si declarado ‘misdemeanor’, determinado acto, no hubiere pena ex-presamente señalada en la ley por aconsejar o ayudar a su comisión, toda persona que aconsejare o ayudare- a otra en la comisión de dicho acto, in-currirá en ‘misdemeanor’.”